Citation Nr: 1500308	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating greater than 40 percent for lumbosacral strain.

3.  Entitlement to an increased disability rating greater than 10 percent for muscle hernia of the right tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, A.K.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.
      
This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision wherein the RO denied service connection for right shoulder bursitis/strain, continued a 10 percent disability rating for the Veteran's service-connected muscle hernia of the right tibia, and continued a 40 percent disability rating for the Veteran's service-connected lumbosacral strain.  In December 2010, the Veteran filed a notice of disagreement (NOD) with regard to these issues.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012. 

In September 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic files: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a transcript of the September 2013 Board hearing.  The remaining documents in both files are either duplicative or irrelevant to the issues on appeal.  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
	
As a final preliminary matter, during the September 2013 Board hearing, the Veteran testified that he had not worked since the 1970s due to multiple service-connected disabilities.  The Veteran's representative indicated that he was planning to submit a formal claim for a total disability rating based on individual unemployability (TDIU) on behalf of the Veteran.  However, a review of the claims file is negative for such a claim and this issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining matters on  appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regard to the right shoulder claim,  the Veteran has proffered two separate theories of entitlement to service connection.  First, that he injured his right shoulder during his military service at the same time of his documented injury to the low back and right leg.  Alternatively, he claims that his right shoulder disorder is secondary to his service-connected disabilities.  Specifically, in his December 2010 NOD, the Veteran wrote that he injured his shoulder because he fell when his back gave out and he was not able to support himself.  Also, during the September 2013 Board hearing, the Veteran testified that his service-connected muscle hernia of the right tibia caused him to fall often.  

The earliest evidence of a right shoulder disorder is a May 2008 private treatment record showing new onset of right shoulder pain along with a diagnosis of right shoulder bursitis.  The Veteran subsequently underwent magnetic resonance imaging (MRI) of the right shoulder in June 2010 which noted impressions of "mild tendinopathy involving the supraspinatus tendinous contribution to the rotator cuff," "lateral downsloping of a curved shaped acromion process creating some mild lateral subacromial arch stenosis," and " no evidence of a rotator cuff tear."  

With regard to his theory of direct service connection, while the Veteran's service treatment records document that he fell down several stairs in January 1972 and injured his back and right leg, none of these records ever mention an injury to the right shoulder.  Furthermore, on separation examination in July 1972 the Veteran reportedly had normal "upper extremities" and in a July 1972 report of medical history the Veteran denied "swollen or painful joints," "arthritis or rheumatism," "bone, joint, or other deformity," and "painful or 'trick' shoulder or elbow."  However, during the September 2013 Board hearing, the Veteran testified that it was "possible" that he injured his right shoulder during the January 1972 incident and that he had experienced right shoulder pain ever since his military service.  Furthermore, in an April 2012 statement, the Veteran's private physician, Dr. A.L.L.R. noted that she first began treatment the Veteran in September and the Veteran had consistently provided a history of injury to the back and shoulder during his military service in 1973.

With regard to his theory of secondary service connection, the Veteran was afforded a VA examination in June 2010.  At that time, the Veteran stated that he injured his right shoulder approximately two years earlier when he fell in the shower at home.  The examiner diagnosed right shoulder chronic strain/sprain and opined that this condition was not caused by or a result of his service-connected low back strain since there was no nexus with which to link the two conditions.  Notably,  the June 2010 VA examiner did not opine whether the Veteran's right shoulder disorder is directly related to the Veteran's military service nor did the examiner address the Veteran's theory that his right shoulder disorder was due to a fall incurred as a result of his service-connected lumbosacral strain and/or muscle hernia of the right tibia (a theory advanced after the medical opinion was proferred.  Thus, the Board  further medical opinion address all theories of entitlement advanced would be helpful in resolvingthe claim for service connection for a right shoulder disorder, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, during the September 2013 Board hearing, the Veteran testified that his private doctors, Dr. T.E.S., Dr. B.G., and Dr. A.L.L.R.., told the Veteran that his right shoulder disorder was secondary to his service-connected lumbosacral strain.  On remand, an attempt should be made to obtain any outstanding medical evidence, to include a medical nexus opinion from either Dr. T.E.S., Dr. B.G., and/or Dr. A.L.L.R. regarding the Veteran's right shoulder and lumbosacral strain.  

With regard to the lumbosacral strain and muscle hernia of the right tibia claims, the Veteran was last afforded a VA examination in June 2010.  During the September 2013 Board hearing, the Veteran testified that these disorders had increased in severity since the June 2010 VA examination and the Veteran's representative requested a contemporaneous VA examination for evaluation of these disabilities.  Significantly, the Veteran's representative noted that the June 2010 VA examiner appeared biased in attributing the Veteran's service-connected lumbosacral strain to a post-service 1993 motor vehicle accident.  The Veteran's representative also noted that while the June 2010 VA examiner found no residuals of the Veteran's service-connected muscle hernia of the right tibia, the Veteran was experiencing radiating pain, weakness, and numbness of the right lower extremity which may be a neurological complication of the service-connected lumbosacral strain.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected lumbosacral strain and muscle hernia of the right tibia.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA medical examinations, by appropriatephysicians (or a physician contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular, the increased rating claim.  38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination(s)notices of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for examination(s), to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
		
Potentially pertinent to all of the claims remaining on appeal, the February 2013 supplemental SOC (SSOC) refers to VA treatment records dated through 2001.  However, the most recent VA treatment records in the file obtained by VA are dated in April 1990.  As such, on remand, the AOJ should associate with the claims file all outstanding VA records dated since April 1990 (to include the records dated through 2001 referenced  in the February 2013 SSOC), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran generated after April 1990 (to include the records dated through 2001 referred to in the February 2013 SSOC).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include the any medical records/statements  Dr. T.E.S., Dr. B.G., and/or Dr. A.L.L.R.. referenced  during the September 2013 Board hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations by appropriate physicians.

The contents of the entire claims file (paper and electronic), to include a complete copy of thisREMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, (with all results furnished ro the and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings and test results, along with the complete,clearly-stated rationale for the conclusions reached, must be provided..

Right Shoulder Examination - The examiner should note the history of the Veteran's right shoulder and lumbosacral disorders and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right shoulder disorder was incurred during his military service; or, if not,  whether the right shoulder disorder was caused or is aggravated by either the Veteran's service-connected lumbosacral strain and/or muscle hernia of the right tibia (to include whether the Veteran's right shoulder disorder is  the result of a fall caused by either the back or right leg disorders).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should specifically discuss the Veteran's September 2013 testimony that he has been experiencing right shoulder pain since military service, the private treatment records showing an onset of right shoulder pain in May 2008, the Veteran's contention that he injured his right shoulder secondary to a fall caused by his back giving out in approximately 2008, and the Veteran's September 2013 testimony that he falls often due to his service-connected muscle hernia of the right tibia.
	
Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran 
has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.


The physician should also indicate whether there has been any change(s) in severity of the disability since February 19, 2009 (one year prior to the February 19, 2010 claim for an increased rating).  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

Muscles Examination - The examiner should describe the manifestations of the muscle hernia of the right tibia in accordance with the pertinent rating criteria for evaluating this condition.  The examiner should then render an assessment as to whether the overall residuals for each muscle group involved are considered slight, moderate, moderately severe, or severe 

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date  and time of the examination(s)-preferably, any notice(s) of examination- sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority.

8.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


